Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	1.	Applicant’s response filed May 14, 2021 is acknowledged and has been entered. 
	2.	Claims 14-28 are currently under consideration.
3.	The Declaration under 37 CFR 1.130(a) filed on June 16, 2021  is sufficient to overcome the rejection of claim 16 based on Nandhu et al. (Neuro-Oncology Nov. 2014 16(Suppl. 5): v88, Ab No.: ET-42).  The disclosure of Nandhu et al. was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.  Thus the rejection set forth in the Office Action of May 14, 2021, is are hereby withdrawn. 
	4	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
5.	The application has been amended as follows:
In the specification:
On page 1, paragraph [0001] -line 2, -- issued as US Patent No.: 10,538,591, -- was inserted between “2016,” and “which.
6.	Claims 14-28 are allowed. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642